Lockwood, Justice, delivered the opinion of the Court: This was an action of assumpsit commenced by Wardell against Kettelle, in the Peoria Circuit Court. Previous to the issuing the summons from the Court below, the plaintiff in that Court filed in the clerk’s office, a precipe and instrument of writing to secure the costs, as follows, to wit, . “ State of Illinois, Peoria county, sc. Robert Wardell v. Charles Kettelle. Action, Trespass on the case on promises. Damages, $500. The Clerk of the Circuit Court in and for the county of Peoria, will please issue a summons in this entitled cause, directed to the sheriff of said county of Peoria, and returnable at the next term of said Court. Dated Alton, October 11th, 1837. Davis & De Wolf, Att’ys for Pl’ff. Same v. Same. We do hereby enter ourselves as security for costs in this entitled cause, and acknowledge ourselves bound to pay all costs that may accrue either to the opposite party, or to any of the officers of this Court, in pursuance of the laws of this State- Davis & De Wolf.” At the next term after the commencement of the suit, the defendant below moved the Court to dismiss the cause for want of bond for costs, which motion was overruled. The assignment of errors questions the correctness of this decision. The objections made here, are the same that were made to the security filed in the case of Linn v. Buckingham and Huntington, decided in December term, 1838.(2) This Court then decided that an instrument entirely similar to the one filed in this case, was a sufficiept compliance with the statute requiring nonresident plaintiffs to file security for costs before commencing suit. The Circuit Court consequently decided correctly in refusing to dismiss the suit. The judgment is affirmed with'costs. Judgment affirmed.   Ante 451.